Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
This Office Action is responsive to application number 16/633,270 SHOWER TRAY filed 01/23/2020. Claims 1-14 are pending.
Objections to the Specification have been corrected and are approved.
Objections to the claims have been corrected and are approved.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Darrell G. Mottley on July 19, 2021.

The application has been amended as follows: 

Claim 13.  (Currently Amended)  The Shower tray according to claim 1, wherein a drainage [means are]  is coupled to the drainage opening, where the drainage [means] further comprises a sump and a coupling sleeve that screws into the inside of the sump, retaining the drainage opening between said sump and an upper rim of the coupling sleeve.

way of a drive part that fits and rotates inside the sleeve, where, the drive part comprises at least one outer longitudinal projection which, when fitting and rotating the part inside the coupling sleeve, pushes at least one inner longitudinal projection of the sleeve, promoting the screwing of said sleeve in the sump.
Conclusion
6.	Claims 1-14 are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or suggest singularly or an obvious combination of a shower tray having a transverse band or strip with a swiveling end including a right-angled profile corner where the corner is adapted to rotate and slide along a flat surface of the longitudinal rexes when removing floor tiles from a horizontal base surface as recited in the independent claims.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI BAKER whose telephone number is (571)272-4971.  The examiner can normally be reached on Monday thru Friday: 9 am - 6 pm CST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LORI L BAKER/Primary Examiner, Art Unit 3754